Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan (US 10097241) in view of Shankar (US 20210274358).
With respect to independent claims:
Regarding claim(s) 1/18, Bogdan teaches A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
obtaining a plurality of images ([Col.91, lines 36-44 and Fig.26, step 2606], “obtaining one or more images of a physical layout of the target location.”), wherein the plurality of images is captured by a vehicle ([Col.91, lines 36-44], “images can be obtained directly from image capture devices, e.g., the car 2306.”), a user equipment, or any combination thereof; 
identifying ([Col.92, lines 6-20 and Fig.26, step 2610], “searching for one or more candidate deployment sites based on the application of the image processing to the image ... an image can be scanned to identify utility poles, buildings and/or antenna towers.”) a first object (“utility poles, buildings and/or antenna towers” can be candidate deployment sites) included in the plurality of images via an application of the plurality of images ([Col.91, lines 45-67], “Step 2608 includes applying image processing to an image of the one or more images of the physical layout of the target location.”) to at least one model that comprises a machine learning model ([Col.91, lines 45-67], “artificial intelligence and/or machine learning can be applied to” processing the images to identify candidate deployment sites.); 
identifying at least one attribute ([Col.92, lines 5-20], “predetermined architectural elements”, such as “utility poles, buildings and/or antenna towers.” And [Col.89, lines 34-40], “one or more architectural elements” is “suitable for hosting technical equipment.” Moreover, [Col.92, lines 16-20], “Further analysis can be applied to the identified architectural structures based on one or more of ownership, e.g., land rights, physical access restrictions, determinable sources of interference and/or blockages to line of site links.”) associated with the first object responsive to the identifying of the first object ([Col.92, lines 6-20], “utility poles, buildings and/or antenna towers”); 
generating ([Col.92, lines 21-35 and Fig.26, steps 2612 and 2614], “all possible deployment sites are recorded. In some instances, multiple deployment sites of an image can be further categorized, e.g., according to a ranking of suitability, an associated type or category of technical equipment.”) a recommendation (“ranking” of “multiple deployment sites”) that identifies the first object ([Col.92, lines 6-20], “utility poles, buildings and/or antenna towers”) or a second object for receiving a network resource (“utility poles, buildings and/or antenna towers” “suitable for hosting technical equipment”, wherein [Col.85, lines 36-38], “technical equipment can include ... telecommunications devices and/or systems, such as antennas.” And [Abs], “candidate deployment site is configured to accommodate equipment of a distributed communication network that facilitates transmission of electromagnetic waves.”) responsive to the identifying of the at least one attribute ([Col.92, lines 5-15], “predetermined architectural elements”). 
	However, Bogdan does not specifically disclose presenting the recommendation on a presentation device. 
In an analogous art, Shankar discloses obtaining a recommendation ([0030], “receiving a suggested optimized access point deployment location.”) that identifies a location for receiving resource ([0030], “access point deployment location”) ...
presenting the recommendation on a presentation device ([0030], “displaying the suggested optimized access point deployment location to a user.” And [0244], “The optimal deployment location can then be viewed on the display of the user device 502.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify presenting recommendation as taught by Shankar. The motivation/suggestion would have been because there is a need to for show an user optimal deployment location of a AP.  

With respect to dependent claims:
Regarding claim(s) 3, Bogdan teaches wherein the identifying of the first object comprises identifying the first object as one of a building, a pole, or a tower ([Col.92, lines 5-20], “predetermined architectural elements”, such as “utility poles, buildings and/or antenna towers.”).
Regarding claim(s) 4, Bogdan teaches wherein the network resource comprises an antenna (“utility poles, buildings and/or antenna towers” “suitable for hosting technical equipment”, wherein [Col.85, lines 36-38], “technical equipment can include ... telecommunications devices and/or systems, such as antennas.”), a transmitter, a receiver, or any combination thereof.
Regarding claim(s) 5, Shankar teaches wherein the presentation device comprises a display device ([0244], “The optimal deployment location can then be viewed on the display of the user device 502.”), a speaker, a print-out, or any combination thereof.
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify presenting recommendation as taught by Shankar. The motivation/suggestion would have been because there is a need to for show an user optimal deployment location of a AP.  
Regarding claim(s) 6, Bogdan teaches wherein the network resource is associated with a communication system (“utility poles, buildings and/or antenna towers” “suitable for hosting technical equipment”, wherein [Col.85, lines 36-38], “technical equipment can include ... telecommunications devices and/or systems, such as antennas.”).

Claim(s) 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180139623) in view of Shanker.
With respect to independent claims:
	Regarding claim(s) 10, Park teaches A method, comprising: 
identifying, by a processing system including a processor, a first object ([0072], “properties of objects”) included in at least one image ([0069], “computing device may obtain two-dimensional image information and three-dimensional map information.”) in accordance with an execution of an image processing algorithm ([0072], “it is possible to analyze the two-dimensional image information and determine properties of objects that may be located on the communication path based on the analyzed two-dimensional image information.”); 
analyzing, by the processing system, a plurality of parameters ([0072], “The properties of the objects may include at least one of the material of the object surface and the external shape of the object.”) in accordance with at least one model responsive to the identifying of the first object ([Fig.3B], “window area” is an object identified in an image.) included in the at least one image, wherein each parameter of the plurality of parameters is associated with the first object ([0072], “The properties of the objects may include at least one of the material of the object surface and the external shape of the object.”) or a second object; 
selecting ([0074], “at least one of the transmission location and the reception location may be determined based on the three-dimensional map information, and the signal transmission environment may be determined based on the information mapped in operation 530.” And [0075], “it is possible to install the transmitter and the receiver in an area where the ray tracing simulation is performed.” Further [0063], “the receiver candidate area 330 may be selectively performed according to the ray tracing ... a receiver is installed in a window area of the building 310, so that a receiver installed in the window area may serve as a relay in communication between another receiver in a building and a transmitter outside the building.”), by the processing system, one of the first object (location of a transmitter or a receiver.) or the second object for receiving at least one communication network resource ([0063], receiver) responsive to the analyzing of the plurality of parameters ([Fig.5, step 540], “perform ray tracing simulation”), wherein the selecting results in a selected object ([0060], “the ray tracing simulation may be performed to determine at least one of the optimal transmitter location and receiver location.”).
However, Park does not teach presenting, by the processing system, the selected object on a presentation device.
In an analogous art, Shanker teaches presenting, by the processing system, the selected object on a presentation device ([0030], “displaying the suggested optimized access point deployment location to a user.” And [0244], “The optimal deployment location can then be viewed on the display of the user device 502.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify presenting recommendation as taught by Shankar. The motivation/suggestion would have been because there is a need to for show an user optimal deployment location of a AP.  

With respect to dependent claims:
Regarding claim(s) 13, Park teaches wherein the identifying of the first object comprises identifying the first object as one of a building, a pole, or a tower ([Fig.4A]).
Regarding claim(s) 14, Park teaches wherein the at least one communication network resource comprises an antenna, a transmitter ([0074], “at least one of the transmission location and the reception location may be determined based on the three-dimensional map information.”), and a receiver.
	Regarding claim(s) 15, Park teaches obtaining ([0072], “the computing device may extract” multiple objects in an image, such objects maybe “obstacles” in a communication system.), by the processing system, data ([0072], obstacle) associated with at least one signal quality parameter ([0072], “locations of obstacles affecting the propagation environment.”), wherein the at least one signal quality parameter refers to a received signal strength, interference ([0072], obstacles may create interference.), noise, or any combination thereof, 
wherein the selecting is further responsive to an analysis of the data (location of the receiver or transmitter is based on obstacles in the communication environment.).
Regarding claim(s) 16, Park teaches modifying, by the processing system, the at least one model subsequent to a deployment of the at least one communication network resource about the selected object to generate a modified model ([0077], “if the surrounding environment is changed after the transmitter is installed, additional ray tracing simulation may be performed considering the changed environment,”).
Regarding claim(s) 17, Park teaches wherein the modified model is based on an operating parameter of the at least one communication network resource ([0077], “if the surrounding environment is changed after the transmitter is installed, additional ray tracing simulation may be performed considering the changed environment,”).

Claim(s) 2, 7-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan in view of Shanker, and further in view of Park.
Regarding claim(s) 2, Park teaches wherein the at least one attribute comprises a geographical location of an object ([0114], “The computing device may extract the location information of each object in operation 830.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify location of an object as taught by Park. The motivation/suggestion would have been because there is a need to locate an object on a communication path. ([0110, Park)

Regarding claim(s) 7/19/20, Bogdan teaches generating of the recommendation that identifies the first object or the second object for receiving the network resource ([Col.92, lines 21-35 and Fig.26, steps 2612 and 2614], “all possible deployment sites are recorded. In some instances, multiple deployment sites of an image can be further categorized, e.g., according to a ranking of suitability, an associated type or category of technical equipment.”).
However, Bogdan does not teach rest of the limitations.
In an analogous art, Park teaches obtaining ([0072], “the computing device may extract” multiple objects in an image, such objects maybe “obstacles” in a communication system.) data ([0072], obstacle) associated with at least one signal quality parameter of the communication system ([0072], “locations of obstacles affecting the propagation environment.”), wherein the at least one signal quality parameter refers to a received signal strength, interference ([0072], obstacles may create interference.), noise, or any combination thereof, 
... identifies the first object ([0072], “automatically determine the installation location of the receiver and the transmitter.”) or the second object for receiving the network resource is further responsive to an analysis of the data (location of the receiver or transmitter is based on obstacles in the communication environment.).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify signal quality as taught by Park. The motivation/suggestion would have been because there is a need to analyze possible obstacles to determine optimal location for transmitter or receiver. 
Regarding claim(s) 8, Park teaches modifying ([0077], “adjusting the transmitter location.”) the at least one model subsequent to a deployment of the network resource about the first object ([0077], “if the surrounding environment is changed after the transmitter is installed, additional ray tracing simulation may be performed considering the changed environment,”) or the second object to generate a modified model, wherein the modified model is based on an operating parameter of the network resource ([0077], “If the surrounding environment is changed after the transmitter is installed, additional ray tracing simulation may be performed considering the changed environment, and the network management such as adjusting the transmitter location.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Bogdan to specify modifying a model as taught by Park. The motivation/suggestion would have been because there is a need to adjust transmitter location according to a changed surrounding environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shanker, and further in view of Hammoud (US 20160078272).
Regarding claim(s) 11, Hammoud teaches wherein the image processing algorithm filters background noise included in the at least one image ([0020], “FIG. 7 is a flowchart showing basic image processing and area filtering for significant background noise reduction.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify filtering background noise as taught by Hammoud. The motivation/suggestion would have been because there is a need to have better image quality. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shanker, and further in view of Randall (US 20170041806).
Regarding claim(s) 12, Park teaches identifying, by the processing system, a third object in the at least one image ([Fig.4B], multiple different objects can be identified.).
However, Park does not teach rest of the limitations.
In an analogous art, Randall teaches analyzing, by the processing system, data that identifies a restriction with respect to a placement of the at least one communication network resource about an object ([0062], “the other information may include environmental information ... restricted area information associated with the geographic area covered by RAN 230 (e.g., a geographic area in which a small cell base station 220 may not be deployed, such as a military base).”), 
wherein the selecting of the one of the first object or the second object for receiving the at least one communication network resource is further responsive to the analyzing of the data ([0073], “planning device 250 may simulate placement of a small cell in particular locations within RAN 230, and may predict an effect of placing the small cell in the particular locations.” In other words, military base will not be selected for a small cell placement.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Park to specify determine environmental information as taught by Randall. The motivation/suggestion would have been because there is a need to avoid placing a cell in a military base.
	
	Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411